
	

113 S2165 IS: Access to Consumer Energy Information Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2165
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Udall of Colorado (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To enhance consumer access to electricity information and allow for the adoption of innovative
			 products and services to help consumers manage their energy usage.
	
	
		
			1.
			Short title
			This Act may be cited as the Access to Consumer Energy Information Act or the E-Access Act.
		
			2.
			Definition of Secretary
			In this Act, the term Secretary means the Secretary of Energy.
		
			3.
			Consumer
		access to electric energy information
			
				(a)
				In general
				The Secretary shall encourage and support the adoption of
		policies that allow electricity consumers access to their own electricity
		data.
			
				(b)
				Eligibility for
		State energy plans
				Section 362(d) of the Energy Policy and
		Conservation Act (42 U.S.C. 6322(d)) is amended—
				
					(1)
					in
		paragraph (16), by striking and after the semicolon at the
		end;
				
					(2)
					by
		redesignating paragraph (17) as paragraph (18); and
				
					(3)
					by
		inserting after paragraph (16) the following:
					
						
							(17)
							programs—
							
								(A)
								to enhance
		  consumer access to and understanding of energy usage and price information,
		  including consumers’ own residential and commercial electricity information;
		  and
							
								(B)
								to allow for the
		  development and adoption of innovative products and services to assist
		  consumers in managing energy consumption and expenditures;
		  and
							.
				
				(c)
				Voluntary
		guidelines for electric consumer access
				
					(1)
					Definitions
					In
		this subsection:
					
						(A)
						Retail electric
		energy information
						The term retail electric energy
		information means—
						
							(i)
							the
		electric energy consumption of an electric consumer over a defined time
		period;
						
							(ii)
							the
		retail electric energy prices or rates applied to the electricity usage for the
		defined time period described in clause (i) for the electric consumer;
						
							(iii)
							the
		estimated cost of service by the consumer, including (if smart meter usage
		information is available) the estimated cost of service since the last billing
		cycle of the consumer; and
						
							(iv)
							in the
		case of nonresidential electric meters, any other electrical information that
		the meter is programmed to record (such as demand measured in kilowatts,
		voltage, frequency, current, and power factor).
						
						(B)
						Smart
		meter
						The term smart meter means the device used by
		an electric utility that—
						
							(i)
							(I)
								measures electric
		energy consumption by an electric consumer at the home or facility of the
		electric consumer in intervals of 1 hour or less; and
							
								(II)
								is capable of sending electric energy
		usage information through a communications network to the electric utility;
		or
							
							(ii)
							meets
		the guidelines issued under paragraph (2).
						
					(2)
					Voluntary
		guidelines for electric consumer access
					
						(A)
						In
		general
						Not later than 180 days after the date of enactment of
		this Act, subject to subparagraph (B), the Secretary shall issue voluntary
		guidelines that establish model standards for implementation of retail electric
		energy information access in States.
					
						(B)
						Consultation
						Before
		issuing the voluntary guidelines, the Secretary shall—
						
							(i)
							consult
		with—
							
								(I)
								State and local
		regulatory authorities, including the National Association of Regulatory
		Utility Commissioners;
							
								(II)
								other
		appropriate Federal agencies, including the National Institute of Standards and
		Technology;
							
								(III)
								consumer and
		privacy advocacy groups;
							
								(IV)
								utilities;
							
								(V)
								the
		National Association of State Energy Officials; and
							
								(VI)
								other
		appropriate entities, including groups representing commercial and residential
			 building owners and groups that represent demand response and electricity
			 data devices and services; and
							
							(ii)
							provide notice
		and opportunity for comment.
						
						(C)
						State and local
		regulatory action
						In issuing the voluntary guidelines, the
		Secretary shall, to the maximum extent practicable, be guided by actions taken
		by State and local regulatory authorities to ensure electric consumer access to
		retail electric energy information, including actions taken after consideration
		of the standard established under section 111(d)(17) of the Public Utility
		Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(17)).
					
						(D)
						Contents
						
							(i)
							In
		general
							The voluntary guidelines shall provide guidance on issues
		necessary to carry out this subsection, including—
							
								(I)
								the
		timeliness and specificity of retail electric energy information;
							
								(II)
								appropriate
		nationally recognized open standards for data;
							
								(III)
								the protection of
		data security and electric consumer privacy, including consumer consent
		requirements; and
							
								(IV)
								issues relating to access of electric energy information for owners and managers of multitenant
			 commercial and residential buildings.
							
							(ii)
							Inclusions
							The
		voluntary guide­lines shall include guidance that—
							
								(I)
								retail electric
		energy information should be made available to electric consumers (and third-party
			 designees of the electric consumers) in the United States—
								
									(aa)
									in an electronic machine readable form, without additional charge, in conformity with standards
			 developed through a voluntary, consensus-based,
			 multistakeholder process;
								
									(bb)
									as
		timely as is reasonably practicable;
								
									(cc)
									at the
		level of specificity that the data is transmitted by the meter or as is
		reasonably practicable; and
								
									(dd)
									in a
		manner that provides adequate protections for the security of the information
		and the privacy of the electric consumer;
								
								(II)
								in
		the case of an electric consumer that is served by a smart meter that can also
		communicate energy usage information to a device or network of an electric
		consumer or a device or network of a third party authorized by the consumer,
		the feasibility should be considered of providing to the consumer or third-party
			 designee, at a minimum, access to usage information (not including price
		information) of the consumer directly from the smart meter;
							
								(III)
								retail electric
		energy information should be provided by the electric utility of the consumer
		or such other entity as may be designated by the applicable electric retail
		regulatory authority;
							
								(IV)
								retail electric
		energy information of the consumer should be made available to the consumer
		through a website or other electronic access
		authorized by the electric consumer, for a period of at least 13 months after
		the date on which the usage occurred;
							
								(V)
								consumer access
		to data, including data provided to owners and managers of commercial and
			 multifamily buildings with multiple tenants, should not interfere with or
			 compromise the integrity, security, or
		privacy of the operations of a utility and the electric consumer;
							
								(VI)
								electric energy
		information relating to usage information generated by devices in or on the
		property of the consumer that is transmitted to the electric utility should be
		made available to the electric consumer or the third-party agent designated by the
		electric consumer; and
							
								(VII)
								the same
		privacy and security requirements applicable to the contracting utility should
		apply to third-party agents contracting with a utility to process the customer data
		of that utility.
							
						(E)
						Revisions
						The
		Secretary shall periodically review and, as necessary, revise the voluntary
		guidelines to reflect changes in technology, privacy needs, and the market for
		electric energy and services.
					
				(d)
				Verification
		and implementation
				
					(1)
					In
		general
					A State may submit to the Secretary a description of the
		data sharing policies of the State relating to consumer access to electric
		energy information for certification by the Secretary that the policies meet
		the voluntary guidelines issued under subsection (c)(2).
				
					(2)
					Assistance
					Subject
		to the availability of funds under paragraph (3), the Secretary shall make
		Federal amounts available to any State that has data sharing policies described
		in paragraph (1) that the Secretary certifies meets the voluntary guidelines
		issued under subsection (c)(2) to assist the State in implementing section
		362(d)(17) of the Energy Policy and Conservation Act (42 U.S.C.
		6322(d)(17)).
				
					(3)
					Authorization
		of appropriations
					There is authorized to be appropriated to carry
		out this subsection $10,000,000 for fiscal year 2015, to remain available until
		expended.
				
